IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


NATIONAL FUEL GAS MIDSTREAM            : No. 446 MAL 2017
CORPORATION AND NFG MIDSTREAM          :
TROUT RUN, LLC,                        :
                                       : Petition for Allowance of Appeal from
                    Respondents        : the Order of the Commonwealth Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
DEPARTMENT OF ENVIRONMENTAL            :
PROTECTION,                            :
                                       :
                    Petitioner         :

SENECA RESOURCES CORPORATION,          : No. 447 MAL 2017
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
DEPARTMENT OF ENVIRONMENTAL            :
PROTECTION,                            :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.